Order entered February 7, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01024-CR

                           SIMON SAMUEL LOPEZ, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 380-80596-10

                                             ORDER
       The Court has before it appellant’s February 2, 2017 motion to abate this appeal. In the

motion, appellant states he has asked both the Collin County District Clerk and court reporter

Indu Baily to file supplemental records with various items not requested previously by former

appellate counsel. Appellant contends these items, detailed in his January 25, 2017 requests to

the district clerk and the court reporter (attached to the motion filed with this Court and on file in

the trial court), are needed in order for him to file his brief. He asks that we abate the appeal for

thirty days in order to give the Collin County District Clerk and the Court Reporter time to file

supplemental records.

       We GRANT appellant’s motion to the extent that we ORDER the Collin County District

Clerk and Court Reporter Indu Bailey to file supplemental records containing the items appellant
requested on January 25, 2017 within THIRTY DAYS of the date of this order.                 The

supplemental records should contain only those items requested but not already filed in the

September 26, 2016 clerk’s record and the October 27, 2016 reporter’s record.     We ORDER

appellant’s brief filed no later than SIXTY DAYS from the date of this order.

       We DIRECT the Clerk to send copies of this order to the Scott Becker, Presiding Judge,

219th Judicial District Court; Indu Bailey, court reporter, 219th Judicial District Court; Lynne

Finley, Collin County District Clerk; and counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE